            Case 1:20-cv-07283-ALC Document 17 Filed 03/17/21 Page 1 of 1

633 WEST 5TH STREET, SUITE 3600, LOS ANGELES, CA 90071




                                                                           Alexander M. Smith
March 16, 2021                                                             asmith@jenner.com
                                                                           (213) 239-5100
VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square                                                                   March 17, 2021
New York, NY 10007

Re:       Brown v. Kellogg Sales Company, Case No. 1:20-cv-7283-ALC
          Request for Extension of Deadline to File Motion to Dismiss

Dear Judge Carter:

        I write on behalf of Defendant Kellogg Sales Company to request a 21-day extension (from
March 26, 2021 to April 16, 2021) of Kellogg’s deadline to file a motion to dismiss Plaintiff’s
First Amended Complaint. Kellogg seeks an extension so it can more fully analyze and address
the new allegations set forth in Plaintiff’s First Amended Complaint, including but not limited to
Plaintiff’s new allegation that the labeling of Kellogg Frosted Strawberry Pop-Tarts falsely
suggests they are healthy.

       This is Kellogg’s first request for an extension of time, and this extension will affect no
other dates set by Court order. I have consulted with Plaintiff’s counsel, Spencer Sheehan, who
has advised that Plaintiff consents to this request.

                                                                    Respectfully submitted,

                                                                    /s/ Alexander M. Smith




                                           March 17, 2021




CHICAGO    LONDON    LOS ANGELES     NEW YORK     W ASHINGTON, DC          WWW.JENNER.COM
